Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
Figures 1, 2, 6 and 7 are objected to under 37 CFR 1.84(b) for using black and white photographs.  Photographs are only normally permitted when they are the only practicable medium for illustrating the claimed invention.  Here, photographs are not the only practicable medium but rather line drawings would be more appropriate.  These figures will not reproduce clearly and Applicant should replace these figures with line drawings.1  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, from Claim 3, a second hole overlapping the first hole on the hook must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the hook spaced apart and substantially parallel in relation to the body, the hook biased toward the body.”  It is unclear how the hook is both substantially parallel to the body and biased toward the body.  These limitations seem to contradict one another.  For the purposes of examination, this part of the claim will be interpreted as meaning the hook is spaced apart and substantially parallel to the body and provides biasing resistance when an external force is applied to the hook.  Nonetheless, appropriate correction is required.  
Claim 3 recites limitations drawn to a second hole that overlaps the first hole on the hook.  This claim is confusing for many reasons.  First, the detailed description is silent regarding this arrangement of holes.  While it is mention in the summary section, there is no additional description of this feature.  Additionally, the figures do not show such an overlap of holes.  Lastly, the claim specifically recites “a first hole at the upper end of the body”2 and then recites “the first hole on the hook.”3  So it is also unclear where the first hole is actually located.  Examiner suggests Applicant cancel this claim.  Appropriate correction is required.
Claim 6 recites where the length of the hook “is between about ¼ to about ½ of the length of the body.”  However, Claim 1 from which Claim 6 depends, recites the hook having a length “of at least 1/5 of a length of the body.”  As a result, Claim 6 expands the scope of invention rather than narrowing the scope.  Additionally, Claim 6 contradicts Claim 1 because a range of ¼ to about ½ is outside of the claimed length of 1/5.  As a result, Claim 6 is unclear and is indefinite.  Appropriate correction is required.  
The remaining dependent claims are rejected by virtue of their dependencies.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4,245,807 to York (York).

    PNG
    media_image1.png
    602
    389
    media_image1.png
    Greyscale

Regarding Claim 1:  York discloses a bracket for securing a bucket in a vertical orientation comprising: a longitudinal strip (See Annotated Fig. A) comprising a body (See Annotated Fig. A) with an upper end (See Annotated Fig. A) and a lower end (See Annotated Fig. A), the upper end having a U-shaped hook (See Annotated Fig. A) extending downward toward a middle portion (See Annotated Fig. A) of the body . . . the hook spaced apart and substantially parallel (See generally Figure 3) in relation to the body, the hook biased toward the body (As discussed above, this is being interpreted as providing a biasing resistance force towards the body in response to an external force) and configured to retain at least an upper portion of a bucket, a distal end of the hook projecting outward to form a tab (See Annotated Fig. A); and the lower end having a lip (See Annotated Fig. A) extending upward and away from the body, the lip configured to support a bottom of a bucket, wherein the bucket is mounted onto the bracket by securing it to the lip and is retained on the bracket by the hook.
Notably, York does not explicitly disclose the length of the hook relative to the length of the body.  Nonetheless, the specifically claimed length of the hook is not patentably distinct over the prior art and is an obvious matter of design choice.  Here’s why.
First, Courts have held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”4  Here, York discloses a bracket that has a hook that has some undefined length.  Applicant has not disclosed that having a hook that is 1/5 the length of the body would perform differently than other hook lengths.  Rather, Applicant has provided many varying lengths of hooks that would all perform essentially the same function.  
It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of York by using a hook length that is 1/5 the length of the body to accommodate differently sized receptacles while still allowing for easy mounting of the receptacles.  Such modifications would not cause any unexpected results.  Moreover, doing so would enable a user to easily mount and dismount a bucket to the bracket.  
Regarding Claim 2:  York discloses a bracket of Claim 1 further including a set of holes (26 and 28) configured to receive a fastener to mount the longitudinal strip to a vertical surface.
Regarding Claim 3:  As best as Examiner understands this claim and to the same extent of the invention disclosed in the instant application’s figures, York also discloses a bracket of Claim 2, wherein the set of holes (26 and 28) comprises a first hole (26) at the upper end of the body and a second hole (28)  overlapping the first hole on the hook, the first and second holes configured to receive a fastener to mount the upper end to a vertical surface.
Regarding Claim 4:  York discloses a bracket of Claim 1, wherein the upper end is curved to form the U-shaped hook (See Annotated Fig. A).
Regarding Claim 5:  York discloses a bracket of Claim 1, wherein the lower end is curved (See Annotated Fig. A) to form the lip.
Regarding Claim 6:  York does not explicitly disclose the length of the hook relative to the length of the body.  However, as discussed above in the rejection of Claim 1 the specifically claimed length of the hook is not patentably distinct over the prior art and is an obvious matter of design choice.  The same reasons as those recited above apply here as to why it would have been obvious to modify the hook length to be between about ¼ to about ½ the length of the body. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the references used in this rejection and those cited in the PTO-892, the following references are very relevant to the claimed invention:  US 7419129, 2367256, 1227165.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363. The examiner can normally be reached Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See 37 CFR 1.84(b).
        2 Claim 3, lines 1-2.
        3 Claim 3, line 2.
        4 See MPEP 2144.04(IV)(A).